DETAILED ACTION
	Applicants’ Amendment and Response, filed 11/19/2021 have been entered.  Claim 14 is amended; claim 35 is newly added; claims 14-16, 18, 20, 23, 34 and 35 are pending and under current examination.
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/27/17. In the response, applicants state they elect Group II, claims 14-18 and that claims 14-18 are encompassed by the elected invention.  However, Applicants have incorrectly described the methods of Group II (methods for producing genetically engineered cells) with the wording of the methods of Group I (generation of iPS cells).  This appears to be a typographical error; as such, the Examiner has examined Group II (claims 14-18) as elected by Applicants on page 1 of the Response.
Applicant’s election without traverse of Group II (claims 14-18) in the reply filed on 10/27/17 is acknowledged.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Response to Arguments
Applicants argue that the Applicant discovered that software can be used in an automation method for producing a variety of cell types such as stem cells, differentiated cells, and genetically edited cells. The automation method enables reduced variability in obtaining, generating, culturing, and handling the cells, and is advantageous for automated and/or high-throughput applications, facilitating the ability to work with large numbers of cells in a parallel manner. Additionally, using magnetic bead based enrichment for sorting cells enables removal of contaminating cells produced during genome manipulation involving the gene editing systems. In view of the foregoing, independent claim 14 is amended to recite that the method is “automated and performed on an automated system comprising controller software having functionality to control automation of the gene editing system,” which Applicant respectfully submits is not described by Byrne in view of Thompson, Noggle, or Heintze. Instead, Byrne appears to describe genome editing in human stem cells. (Byrne, Abstract). However, Byrne does not teach, suggest, or disclose an automated system of any type. The Office action on page 7 points to Byrne description of “protocol for genomic editing in human induced pluripotent stem cells,” “FACS sorting,” and “PCR,” but none of these processes are disclosed as being an automated method. Thus, Byrne necessarily cannot describe an automated method “performed on an automated system comprising controller software having functionality to control automation of the gene editing system,” as claimed by Applicant. 
Thompson fails to cure the deficiencies of Byrne. While Thompson does appear to describe automated methods for production of stem cells and differentiated cells. (Thompson, Abstract and page 1, lines 1-10), Thompson does not teach, suggest, or disclose a gene editing system of any type. As such, Thompson, either alone or in combination with Byrne, includes no description of “an automated method for... a gene editing system,” as claimed by Applicant. Furthermore, while Thompson describes a “software module” to analyze “plated cell suspension samples” (Thompson, page 49, lines 15-25), Thompson does not teach, suggest, or disclose software to control automation of any part of the automated systems. Thus, Thompson also fails to describe an automated method “performed on an automated system comprising controller software having functionality to control automation of the gene editing system,” as recited now in claim 14.
Noggle fails to cure the deficiencies of Byrne and Thompson. Noggle also includes no description of an automated method “performed on an automated system comprising controller software having functionality to control automation of the gene editing system,” as claimed by Applicant.
Heintze fails to cure the deficiencies of Byrne, Thompson, and Noggle. Heintze is directed to manipulation of gene expression using “CRISPR-associated (Cas)9-mediated gene editing technology.” (Heintze, Abstract). However, Heintze is not focused on the automated methods for producing genetically engineered cells, as claimed by Applicant. Furthermore, Heintze also includes no description of an automated method “performed on an automated system comprising controller software having functionality to control automation of the gene editing system,” as claimed by Applicant.
These arguments have been fully considered but are not persuasive.  In particular, Thompson, Noggle and Heintze show that there is motivation in the art to automate all steps of producing induce pluripotent stem cells as well as modifying the genome of cells using CRISPR.  Heintze states that transfection-based methods can be easily automated to enable the use of CRISPR/Cas9 for high throughput screening (p. 5, col. 1, Delivery).  Noggle provides an automated system that has software that can be programmed to deliver reprogramming factors to cells (p. 3, ¶8 and ¶10; p. 35-36, ¶108).  Thus, it would be obvious to the skilled artisan to modify Noggle’s techniques, which deliver reprogramming factors to cells, and modify the software to additionally automate the delivery of a gene editing system, such as CRISPR/Cas9 in order to efficiently produce genetically engineered cells.  This is also suggested by the art of Heintze, who suggesting automating CRISPR/Cas9 technology for high throughput screening.  There would be a reasonable expectation of success because Noggle shows that automated systems can deliver various factors, such as vectors, small molecules, peptides or nucleic acids to cells.  Thus, contrary to Applicants’ arguments, the combined art provides sufficient teachings and motivation to arrive at the claimed invention. 
Regarding Applicants’ arguments at p. 6, addressing the Wagner reference, these arguments do not overcome the rejection over Byrne, Thompson, Noggle and Heintze as addressed above. 
Regarding newly added claim 35, the Examiner notes that Noggle teaches sorting using magnetic bead based enrichment, accordingly the claim is properly rejected by the art. 14-16, 18, 20, 23, 34 and newly added claim 35
Accordingly, it is maintained that the combination of the cited references render the claimed invention obvious.
 
Claim Rejections - 35 USC § 103 – Modified & Maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14-16, 18, 20, 23, 34 and newly added claim 35 stand rejected under 35 U.S.C. 103 as being unpatentable over Byrne et al., (2014). Genome Editing in Human Stem Cells, Doudna and Sontheimer (Ed.), The Use of CRISPR/Cas9, ZFNs, and TALENs in Generating Site-Specific Genome Alterations (pp. 119-138), Methods in Enzymology, Volume 546, Academic Press, Elsevier, when taken with WO 2008/107695, Thompson et al., published September 12, 2008; WO 2013/082509 A1, Noggle et al., published June 6, 2013, IDS; and Heintze et al., Frontiers in Genetics, 4(193): 1-6, October 2013.  The rejection has been modified in view of Applicants’ amendment to the claims.
Regarding claims 14 and 34, Byrne teaches protocol for genomic editing in human induced pluripotent stem cells utilizing CRISPR/Cas, wherein the potentially edited iPSCs can be cloned by single-cell FACS sorting (see p. 124, ¶1).    Byrne teaches that targeted iPS cells can cloned by FACS sorting individual cells and expanded (p. 129).  Byrne suggests that one could also use PCR to verify the successful cutting and gene targeting (p. 127-28, #4.4); and also, for the purpose of genotyping the iPSC clones (p. 129+, #4.6).  Thus the combination of art clearly provides teachings and motivation for using PCR to analyze and verify that a cell has a modified genome.
Regarding claim 18, Byrne teaches that targeted iPS cells can cloned by FACS sorting individual cells and expanded (p. 129).
Regarding claim 20, Byrne teaches the introduction by nucleofection (p. 125, #4.3).
Byrne do not explicitly teach that multiple cell lines are edited in parallel (claim 14, step c); that the cells are imaged to determine whether cells are monoclonal or polyclonal (claim 14, step d); the automated plating of cells (claim 15); automated passaging of cells (claim 16).
However, prior to the effective date of the invention, Thompson teaches methods for large-scale automated production of stem cells (Abstract).  Thompson teaches providing a population of stem cells in a first culture vessel, introducing the culture vessel into a robot cell culture apparatus and culturing the cells under conditions conducive to proliferation (p. 4, lines 3+).  The cells may be modified to express a protein of interest, and can comprise an expression vector or a virus (p. 4, lines 23+).
Regarding claim 14, Thompson teaches that their methods can additionally comprise imaging equipment to assess the cells while sorting, or to assess when to harvest cells (p. 23, lines 25-29; p. 24, lines 1-10). Thompson teaches that the steps are carried out in parallel (p. 20, line 15+).
Although Thompson does not explicitly state that one could sort their cells in parallel (see claim 14), this would be obvious to the skilled artisan, given Thompson’s clear teachings that their methods can be done in parallel.  At p. 19, lines 22+, Thompson teaches that, “Following introduction of the DNA into the stem cells, the transfected cells are cultured, optionally under selection to isolate cells containing the DNA of interest. If e.g. antibiotic selection is used, colonies of positive cells can be picked manually or using an automated clone picking device and optionally expanded using conventional manual tissue culture methods prior to expansion or differentiation using automated methods, e.g. the methods of the invention.”  Thompson also teaches one could use an apparatus that can detect the expression of fluorescent reporter genes (e.g., GFP) (p. 24, lines 1-5).  Thus, Thompson clearly teaches that their methods can be used to process samples in parallel, and that they can be sorted automatically.  Thompson further teaches that mother flasks of cells were passaged into a minimum of two daughter flasks, and then expanded, harvested, and plated in 96 well plates and the analyzed using Guava Easy Cyte or FACs analysis (p. 43, lines 1-9).  
Regarding claims 15-16, Thompson teaches that their method can allow for cells to be plated and passaged (p. 11, lines 18+).
Regarding claim 18, Thompson teaches automated clone picking and expansion of the cells (p. 57, lines 1-9).
Thompson does not teach consolidating the sorted cells having the modified genome to produce a pooled sample (claim 14, step c).
However, Noggle teaches an automated system for generating iPS cells by contacting the cells with reprogramming factors, selectively sorting iPS cells using surface markers (p. 3, ¶8).  Noggle teaches that their system can sort 24 samples in parallel (p. 49, ¶155), and that their system can generate thousands of iPSCs in parallel resulting in an accelerated timeframe (p. 7, ¶26). Noggle teaches that the expansion unit automatically expands and selects the higher-quality clones (claim 19); wherein higher-quality clones are consolidated to fewer plates than prior to consolidation (claim 53).  See also, p. 11, #¶40, #37 and #44; p. 27, ¶82; p. 28, ¶82; p. 43, ¶123.  
Regarding claim 14, step (e), Noggle teaches that cells can be subjected to genetic analysis to determine that that the cells express markers expressed by iPS cells (see p. 32, ¶96).  Thus, using PCR to verify that a cell comprises a modified genome, by expression of transcription factors introduced into the cells to identify iPS cells would be obvious to the skilled artisan.
Accordingly, it would have been obvious to the skilled artisan to utilize an automated cell separator, such as those taught by Noggle, in the methods of Thompson with a reasonable expectation of success.  One of skill in the art would have been motivated to use the automated cell separators to efficiently and effectively sort cells with a specific phenotype of interest (in the instant case, cells with a modified genome).  Thompson clearly teaches that their methods can be automated, and Noggle provides guidance for automated cell sorters.   Noggle provides motivation for automation of producing iPSCs stating, “The inventive workflow system is capable of generating thousands of iPSCs in parallel resulting in an accelerated timeframe, in a period of months instead of the years, which would have previously been required. The inventive workflow system can be adapted to any cell isolation system for starting material and be applied to direct or indirect reprogramming and transdifferentiation, for example.”  See pages 7-8, ¶26.   In addition, it would have been obvious to consolidate the sorted cells having the modified genome, as taught by Noggle.  Noggle states, “To facilitate plate process, this cherry picking step can be performed over multiple passages to consolidate the clones onto a minimum number of plates.”  See p. 27, ¶82.  This would be a routine step for an ordinary skilled artisan, in addition, it would represent an efficient automated method to produce a pool of cells with the same modified genome for culture.  Furthermore, one of skill would use PCR to identify iPSC cells, as noted by Noggle, because PCR allows for early confirmation and identification of iPS cells (p. 32, ¶96).
Regarding claim 35, Noggle teaches that sorting unit in their automatic system comprises a magnetic sorting unit that comprises magnetic beads (p. 10, ¶39 p. 52, claim 13).
Heintze teach that modifying the mammalian genome on a large-scale may lie in the use of CRISPR.  In particular, CRISPR is a cost-effective method that combines targeted genome editing with a simple, less-time consuming assay and may be compatible with high-throughput screening approaches.  See p. 1, col. 2; Table 1.  Heintze teaches that generation of a genomic library for genome editing using Cas9, for example, can be achieved by simple cloning of short DNA oligonucleotides into the respective CRISPR vectors, and that protocols for plasmid construction and subcloning are readily available, as well as protocols for the automation of this cloning (see p. 3, col. 2, Design).   In addition, transfection-based methods can be easily automated to enable the use of CRISPR/Cas9 system for high throughput screening (p. 5, col. 1, Delivery).  
Regarding claim 14, it would have been additionally obvious to the ordinarily skilled artisan to automate the gene editing system (claim 14, last 2 lines).  Thompson, Noggle and Heintze show that there is motivation in the art to automate all steps of producing induce pluripotent stem cells as well as modifying the genome of cells using CRISPR.  Heintze states that transfection-based methods can be easily automated to enable the use of CRISPR/Cas9 for high throughput screening (p. 5, col. 1, Delivery).  Noggle provides an automated system that has software that can be programmed to deliver reprogramming factors to cells (p. 3, ¶8 and ¶10; p. 35-36, ¶108).  Thus, it would be obvious to the skilled artisan to modify Noggle’s techniques, which deliver reprogramming factors to cells, and modify the software to additionally automate the delivery of a gene editing system, such as CRISPR/Cas9 in order to efficiently produce genetically engineered cells.  This is also suggested by the art of Heintze, who suggesting automating CRISPR/Cas9 technology for high throughput screening.  There would be a reasonable expectation of success because Noggle shows that automated systems can deliver various factors, such as vectors, small molecules, peptides or nucleic acids to cells.
Accordingly, it would have been obvious to the skilled artisan to modify the methods of Byrne, to automate the process, as taught by Thompson, Noggle and Heintze.  One of ordinary skill in the art would have had a reasonable expectation of success in automating the selection of cells modified by CRISPR/Cas, in view of Heintze’s teachings, which show that this technology is amenable to automation, and Thompson, who provide specific guidance on automation of selecting genetically modified cells.  It would have been obvious to the skilled artisan to automate the process taught by Byrne because it would represent an improvement on producing genetically modified iPS cells, and would allow for large scale production of genetically edited cells.  
Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.

Claim 23 stands rejected under 35 U.S.C. 103 as being unpatentable over Byrne et al., (2014). Genome Editing in Human Stem Cells, Doudna and Sontheimer (Ed.), The Use of CRISPR/Cas9, ZFNs, and TALENs in Generating Site-Specific Genome Alterations (pp. 119-138), Methods in Enzymology, Volume 546, Academic Press, Elsevier, when taken with WO 2008/107695, Thompson et al., published September 12, 2008; WO 2013/082509 A1, Noggle et al., published June 6, 2013, IDS; and Heintze et al., Frontiers in Genetics, 4(193): 1-6, October 2013, as applied to claims 14-16, 18, 20, 23, 34 and newly added claim 35 above, and further in view of Wagner et al., accessed at http://www.jove.com/details.php?id=2237 on October 27, 2018, pages 1-3, 2010. 
	Byrne, Thompson, Noggle and Heintze are summarized and relied upon as detailed above.  They do not explicitly teach that the monoclonal cell population is cryopreserved (claim 23).
	However, prior to the effective date of the invention, Wagner teach methods of cryopreserving human iPS.  See Abstract and Protocol at p. 2.
	Accordingly, it would have been obvious to the skilled artisan to further cryopreserve the iPS cells produced by the combined methods of Byrne, Thompson and Heintze, with a reasonable expectation of success.  One of skill in the art would have been motivated to make this modification to freeze cells for later use.  The methods of Wagner provide the skilled artisan with efficient methods that are feeder-free and serum free to cryopreserve cells.  See Wagner, Abstract.  
Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary. 
Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thaian N. Ton/Primary Examiner, Art Unit 1632